Citation Nr: 1452501	
Decision Date: 11/26/14    Archive Date: 12/02/14

DOCKET NO.  12-25 612	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUE

Entitlement to service connection for anaplastic thyroid carcinoma, status post-surgical resection, to include as due to herbicide exposure.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

The Veteran and his Wife


ATTORNEY FOR THE BOARD

L. McCabe, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1968 to April 1970.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas.  

The Veteran and his spouse testified before the undersigned at an August 2013 Board hearing, held by videoconference.  A transcript of the hearing is of record.

In March 2014, the Board remanded the claim for further evidentiary development.

That development having been completed, the claim has returned to the Board.


FINDING OF FACT

The Veteran currently has anaplastic thyroid carcinoma, status post-surgical resection, symptoms of which initially manifested to a compensable degree within a year of his April 1970 discharge from active service.


CONCLUSION OF LAW

Anaplastic thyroid carcinoma, status post-surgical resection, may be presumed to have been incurred during active service.  38 U.S.C.A. §§ 1110, 1112, 1113, 1137, 1154(a), 5107(b) (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2014).  



REASONS AND BASES FOR FINDING AND CONCLUSION


I. Procedural Duties Under the Veterans Claims Assistance Act of 2000

As service connection for anaplastic thyroid carcinoma, status post-surgical resection has been granted, the issue of whether there was any error related to VA's duties under the VCAA with respect to this claim is moot.  See Vogan v. Shinseki, 24 Vet. App. 159, 163 (2010) (observing that an error that does not affect the outcome of a case is not prejudicial); Shinseki v. Sanders 556 U.S. 396, 407, 410 (2009).

II. Analysis

The Veteran seeks entitlement to service connection for anaplastic thyroid carcinoma, status post-surgical resection, to include as due to herbicide exposure.  He contends that his thyroid cancer and residuals either began while he was in active service and/or were caused by exposure to Agent Orange.  He asserts that he was diagnosed with thyroid cancer in April 1979, approximately nine years following separation from service, and that his thyroid cancer began in or was related to his service. 

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2014).  In addition, service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see also Hickson v. West, 12 Vet. App. 247, 253 (1999); see, too, Caluza v. Brown, 7 Vet. App. 498 (1995).

At the outset, the Board notes that VA has determined that certain diseases, including various respiratory cancers, are deemed associated with herbicide exposure. 38 U.S.C.A. § 1116(a) (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.307, 3.309(e) (2013).  Such identified diseases shall be service connected if a Veteran was exposed to a herbicide agent during active military, naval, or air service, subject to the requirements of 38 C.F.R. § 3.307(a)(6), even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied.  See 38 C.F.R. § 3.309(e). 

Thyroid cancer, and specifically anaplastic thyroid carcinoma, is not among the diseases specified in 38 U.S.C.A. § 1116(a).  Moreover, the Secretary of Veterans Affairs (Secretary) has published a list of specific conditions, which includes endocrine cancers (thyroid, thymus, and other endocrine) and the effects on thyroid homeostasis, for which a presumption of service connection based on exposure to herbicides used in Vietnam during the Vietnam era is not warranted.  See Notice, 75 Fed. Reg. 32540 (June 8, 2010); Notice, 75 Fed. Reg. 81332 -81335 (December 27, 2010).  Importantly, while the Secretary of VA (Secretary) has concluded that there is no positive association between exposure to herbicides and any other condition for which he has not specifically determined that a presumption of service connection is warranted, this conclusion is based solely on statistical analyses conducted by NAS.  See Determinations Concerning Illnesses Discussed in National Academy of Sciences Report: Veterans and Agent Orange: Update 2010, 77 Fed. Reg. 47,924, 47,925 (Aug. 10, 2012) (hereinafter "Update"); see also Notice on Health Outcomes Not Associated With Exposure to Certain Herbicide Agents (hereinafter "Notice"), 75 Fed. Reg. 81332, 81333 (December 27, 2010); Notice, 72 Fed. Reg., 32395, 32407 (June 12, 2007).  These statistical analyses derived from population studies-and the Secretary's determinations as to whether a presumption for a given disease should be established based on NAS's reports-do not rule out the possibility of service connection based on direct scientific evidence.  See Polovick v. Shinseki, 23 Vet. App. 48, 55 (2009) ("To permit the denial of service connection for a disease on the basis that it is not likely there is any nexus to service solely because the statistical analysis does not support presumptive service connection, would, in effect, permit the denial of direct service connection simply because there is no presumptive service connection.").  Indeed, the Secretary's Update and prior Notices specifically state that a determination that a positive association does not exist between a given disease and Agent Orange exposure does not preclude VA from granting service connection for any such disease if the evidence otherwise supports service connection.  See Update, 77 Fed. Reg. at 47924.

Thus, although presumptive service connection on the basis of herbicide exposure is not warranted, service connection for the Veteran's thyroid cancer may still be established on the basis of direct causation.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994); see also Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).  Additionally, certain chronic diseases, including malignant tumor (cancer), may be presumed to have been incurred in or aggravated by service if manifest to a compensable degree within one year of discharge from service.  See 38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.307, 3.309.

For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or diagnosis including the word "chronic."  Continuity of symptomatology is required where the condition noted during service is not, in fact, shown to be chronic or when the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported then a showing of continuity of symptomatology after discharge from service is required to support the claim.  38 C.F.R. § 3.303(b).  But to establish entitlement to service connection based on continuity of symptomatology, the claimant must have one of the "chronic" diseases specifically enumerated in 38 C.F.R. § 3.309(a) (i.e., cancer).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).


Here, the Veteran's DD 214 verifies that he had service in the Republic of Vietnam from March 1969 to April 1970.  As such, he is presumed to have been exposed to certain herbicide agents, including Agent Orange.  See 38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307(a)(6)(iii).

The Veteran's service treatment records, including the April 1970 separation examination, are negative for indication of a thyroid problem or cancer.  Post-service, VA treatment reports from April and May 1979 reflect that the Veteran was treated for a large mediastinal mass compressing his trachea.  In April 1979, he gave a history of shortness of breath and a distended vein for the past one to two years.  Additionally, he reported experiencing intermittent pain in his chest and upper back for approximately the past 10 years, the onset of which was coupled with illness including nausea and anorexia.  See April 1979 VA Clinical Record (recording the Veteran's reported history).  He underwent a tracheostomy and a right thyroid lobectomy, during which the epithelioid tumor was removed, including half of his right thyroid.  Additionally, he underwent radiation treatment in May and June 1979.  A June 1979 VA Laboratory report confirmed a diagnosis of anaplastic carcinoma.  VA treatment notes from April 2011 show an assessment of anaplastic thyroid cancer (mediastinal), status post 1979 resection.

In August 2010, the Veteran's private treating physician opined that it was likely that the Veteran's exposure to Agent Orange during his active service "may have played some role in his cancer."  In support of this contention, the physician stated that although medical studies have not definitively linked thyroid cancer to Agent Orange exposure, the number of conditions with which dioxin exposure has been medically linked is continually increasing.  Therefore, it was his medical opinion that dioxin played a role in the Veteran's cancer.  


This opinion, however, is afforded little probative weight.  In this regard, an award of service connection must be based on reliable competent evidence and conjectural or speculative opinions as to some remote possibility of such relationship are not sufficient, by themselves, to establish entitlement.  See 38 C.F.R. § 3.102; see also Bloom v. West, 12 Vet. App. 185, 186-87 (1999) (treating physician's opinion that Veteran's time as a prisoner of war "could" have precipitated the initial development of his lung condition found too speculative to be sufficient medical nexus evidence); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992) (medical evidence which merely indicates that the alleged disorder "may or may not" exist or "may or may not" be related, is too speculative to establish the presence of the claimed disorder or any such relationship).

In April 2014, the Veteran was afforded a VA examination for an additional opinion regarding the possible etiology of his thyroid cancer.  Following a review of the claims file and an examination of the Veteran, the VA examiner opined that it was less likely as not that the Veteran's postoperative anaplastic thyroid carcinoma was related to his Agent Orange exposure.  The VA examiner reasoned that there is "[i]nadequate/insufficient evidence to determine whether an association exists" between Agent Orange and thyroid cancer.  In support of this reasoning, the VA examiner cited the American Cancer Society's website (www.cancer.org), which in turn relies upon the reports of the National Academy of Sciences (NAS) on the health effects of Agent Orange and similar herbicides in noting the lack of evidence of a relationship between dioxin and cancers of endocrine glands, including the thyroid.  

In this light, the April 2014 VA opinion finding against a relationship between the Veteran's herbicide exposure and subsequent development of thyroid cancer also lacks probative value, as it was based primarily on the NAS findings and Secretary's reports discussed above finding against a statistical association between thyroid cancer and herbicide exposure.  See Polovick, 23 Vet. App. at 55 (finding that the Board did not provide adequate reasons or bases for relying on an opinion that found against a relationship between the Veteran's cancer and Agent Orange exposure merely because the NAS reports did not support a statistical association).  Moreover, the VA examiner failed to account for the Veteran and his wife's competent testimony as to the onset of symptoms associated with the thyroid cancer.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (holding that the probative value of a medical opinion comes from its reasoning, and that failure to account for pertinent information in the claimant's medical history may detract from the opinion).

Significantly, the Veteran and his spouse have testified that they noticed manifestations of symptomatology ultimately attributed to his thyroid cancer within a year after he was discharged from service.  Specifically, the Veteran's wife testified that she noted the presence of an enlarged vein on the right side of his chest during the year immediately following his discharge from service.  See December 2013 Board Hearing Testimony; see also April 1979 VA Problem Oriented Progress Notes (reflecting "enlargement of . . . blood vessels right side of chest and some across upper chest").  The Veteran and his spouse are competent to testify as to observable symptomatology.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board"); Layno v. Brown, 6 Vet. App. 465, 470 (1994) (finding that a layperson is competent to report on the onset and continuity of observable symptomatology).  Moreover, lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if "lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (quoting Jandreau, 492 F.3d at 1377).  

The Board also finds the testimony of the Veteran and his wife to be credible, and thus probative.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998) (The Board is charged with the duty to assess the credibility and weight given to evidence.).  See also Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007) and Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (noting that, as a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing).  In this regard, their testimony is supported by the evidence of record, including specifically an April 1979 VA clinical record reflecting the Veteran's past reported history and symptomatology relating to the mass in his chest, in which a VA clinician noted the Veteran's 10 year history of intermittent pain in his upper back and chest, the onset of which was coupled with physical illness including nausea and anorexia.  See White v. Illinois, 502 U.S. 346, 356, 112 S. Ct. 736 (1992) (statements made for the purpose of medical diagnosis or treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive a proper diagnosis or treatment); Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (observing that, although formal rules of evidence do not apply before the Board, recourse to the Federal Rules of Evidence may be appropriate if it assists in the articulation of the reasons for the Board's decision).  Additionally, in identifying and treating the Veteran's condition, VA clinicians noted that enlarged blood vessels in his chest, as well as back and chest pain, were residual symptoms and manifestations of the mass in his chest, later diagnosed as anaplastic thyroid carcinoma.  See, e.g., April 1979 VA Problem Oriented Progress Notes (noting enlarged blood vessels across the Veteran's chest and reflecting his repeated complaints of back pain); April 1979 Clinical Record (reflecting a dilated vein in the Veteran's right anterior lateral chest).  See also June 1979 Pathology Report (reflecting that "[t]he favored diagnosis is anaplastic carcinoma, rather than malignant thymoma or poorly differentiated squamous cell carcinoma of thymus[; o]rigin in respiratory tract, especially the lower tract, or in thyroid seem to be the best possibilities").  

Thus, given the diminished probative value of the medical opinions of record both for and against an etiological relationship between the Veteran's active service and his thyroid cancer, there is no probative evidence of record that conflicts with the competent and credible lay testimony of the Veteran and his spouse.  

As service connection may be presumed for malignant tumors that manifest to a compensable degree within a year of discharge from active service, see 38 C.F.R. §§ 3.307(a), 3.309(a), and considering that the probative evidence of record reflects that the symptomatology associated with the Veteran's thyroid cancer, which included bulging chest veins, as well as intermittent back and chest pain with accompanying nausea and anorexia, manifested during the first post-service year and continued thereafter, the Board concludes that thyroid cancer may be presumed to have been incurred during active service.  Therefore, the claim for service connection is granted.  


ORDER

Service connection for anaplastic thyroid carcinoma, status post-surgical resection, is granted.




____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


